Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
                                            SPECIFICATION OBJECTION
	Insertion of “now Pat. No. 10,968,340,” before “which claims” in line 2 of [0001] of the specification is needed for update.  Submission of a whole paragraph of [0001] would be needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/186460 A1 (Nov. 20, 2014) in view of WO 2015/189761 A1 (Dec. 17, 2015).
	WO2014 teaches a composition comprising 98 wt.% of nylon 12, 2 wt.% of carbo nanotubes (i.e., conductive component), 2 wt.% of nanodiamond (i.e. strengthen component) and 1 wt.% of flow aid (POSS) in Sample No. 2 of table II of [0048].
WO2014 teaches a composition comprising 65 wt.% of nylon 12, 30 wt.% of carbon fiber (i.e., conductive component), 3 wt.% of carbon nanotubes (i.e., conductive component), 2 wt.% of nanodiamond (i.e. strengthen component) and 1 wt.% of flow aid (POSS) in Sample No. 3 of table III of [0056].
WO2014 teaches electrical resistance of 100 kΩ/sq to100 MΩ/sq for flexible component in table 1 of [0029] which would meet recited electrical resistance of claim 7.
WO2014 further teaches utilization of a mixture of silanol and POSS in [0038] which would meet the recited extrudability component of claim 7. 
The recited “deposition material extrudable in a fluid state for deposition via an additive manufacturing system” of claim 7 would be intended use which would have little probative for claimed method mixing components.  Also, the composition of WO2014 would be the recited electrostatic discharges (ESD) material of claim 8 since the same electrical resistance is taught by WQO2014.
The instant invention further recites a step of mixing a filler component with a pre-mixed melt composition over WO 2014.
WO 2015 teaches mixing fillers into a pre-blended polymeric composition in [0085-0887] in which utilization of an extruder is taught.  The pre-blended polymeric composition in the extruder before mixing the fillers would be a melt state inherently as evidenced by [0087].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known method of mixing the filler into the molten pre-blended polymeric composition taught by WO 2015 in WO2014 since the molten polymeric composition would be expected to yield better/easier homogeneous blend absent showing otherwise.  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

 			           ALLOWANCE
Claims 1-6 are allowed since WO 2014 teaches a minimum electrical resistance of 100 kΩ/sq (i.e. 1X 105 Ω/sq).
Claims 9-20 are allowed since WO2014 is silent as to a method 3D printing.

			   EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2004143241 A1 (May 20, 2004) teaches various method of mixing components in [0009-0010].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762